Case 8:15-cr-00199-MSS-TBM Document 296 Filed 08/03/20 Page 1 of 5 PageID 1379




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

 UNITED STATES OF AMERICA

 v.                                               CASE NO: 8:15-cr-199-T-35TBM

 GARY ANTONIO BRANCH

                                          ORDER

        THIS CAUSE is before the Court on the Emergency Motion for Compassionate

 Release filed by Defendant Gary Branch (“Branch”), wherein he requests that his

 sentence be reduced to time-served or, alternatively, that he be released to home

 confinement rather than a residential re-entry center to serve out the remaining six

 months of his prison sentence. (Dkt. 293) Due to the time sensitive nature of the motion,

 the Court directed the Government to file an expedited response to the motion by 5:00

 p.m. on July 31, 2020. (Dkt. 294) In response, the Government advises that while it does

 not oppose the motion generally, it objects to a time-served sentence and suggests that

 Branch should be released to home confinement to finish his sentence and then start his

 supervised release term. (Dkt. 295)

        On September 9, 2015, Branch pled guilty to conspiracy to possess with intent to

 distribute five kilograms or more of cocaine, in violation of 21 U.S.C. §§ 846 and 841(a)(1)

 and (b)(1)(A)(ii). (Dkt. 71)

        On February 25, 2016, after considering the Government’s 5K motion, the Court

 sentenced Branch to 46 months in prison, to be followed by a 60-month term of

 supervised release, and 33 months in prison, with no further supervised release, in Case

 No. 8:14-cr-82-T-35, with the sentences running consecutively to the other for a total of
Case 8:15-cr-00199-MSS-TBM Document 296 Filed 08/03/20 Page 2 of 5 PageID 1380




 79 months in prison. (Dkt. 198; Dkt. 127 in Case No. 8:14-cr-82-T-35) Branch is currently

 incarcerated in FCI Miami, with a projected release date of January 29, 2021. (Dkt. 295

 at 2–3)

        Branch seeks compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i)

 which permits a district court to reduce a defendant’s sentence of imprisonment if

 “extraordinary and compelling reasons warrant such a reduction.” 18 U.S.C.

 § 3582(c)(1)(A)(i). Before a defendant may seek such relief from a district court, the

 defendant must have fully exhausted all administrative rights to appeal a failure of the

 Bureau of Prisons to grant his requested relief or he must show a the lapse of 30 days

 from the receipt of such a request by the warden of the defendant’s facility with no action

 having been taken on the request. Id. § 3582(c)(1)(A).

        In his Emergency Motion, Branch indicates that he is due to be released to a

 residential re-entry center (“RRC”) in Hillsborough County on August 4, 2020, to serve

 out the remainder of his prison sentence. (Dkt. 293) After his first motion for

 compassionate release was denied for failure to exhaust administrative remedies, (Dkt.

 292), Branch states that he contacted the Warden in Miami on June 9, 2020 asking for

 compassionate release or on to be placed on home confinement on August 4, 2020 rather

 than the RRC and 30 days have lapsed with no response from the Warden. (Dkt. 293)

 The Government did not verify this claim but states that there does not appear to be any

 reason to doubt Branch’s assertion. (Dkt. 295 at 4) As such, it appears that Branch has

 satisfied the condition of 18 U.S.C. § 3582(c)(1)(A)(i).

        Branch contends that the RRC to which he is to be released on August 4, 2020

 has “five inmates who (have) tested positive for Covid-19” and that he is “especially




                                             -2-
Case 8:15-cr-00199-MSS-TBM Document 296 Filed 08/03/20 Page 3 of 5 PageID 1381




 vulnerable to the threat of Covid-19” due to his health conditions of “diabetes” and “Bell’s

 Palsy”, high blood pressure, and high cholesterol.1 (Dkt. 293) Branch states that while

 he has been unable to obtain his official medical records due to the large number of Covid-

 19 cases at his current facility, he attaches prescription evidence to his Motion which

 supports his claimed health conditions. (Id.) Branch further contends that the Covid-19

 guidelines are “impossible to follow at a halfway house, where there [are] 6 beds to a

 room,” and that being released to that facility will not provide adequate safety measures

 given his underlying health conditions. (Id.) Branch advises that his residence in Manatee

 County is a 5 bedroom, 2,200 plus square foot home where he would reside with his wife

 and children. (Id.)

         The Government concedes that at least one of Branch’s medical conditions and

 his advanced age put him at a heightened health risk of serious complications from Covid-

 19. Specifically, the Government states that “since Branch is a diabetic and over the age

 of 40 (he is 42), it appears that he is at an increased risk of either experiencing serious

 complications or death if he contracts Covid-19. Consequently, his health condition can

 be deemed an extraordinary and compelling reason to grant his motion.” (Dkt. 295 at 5)

         In light of the foregoing, the Court finds that Branch has met his burden of

 establishing that extraordinary and compelling reasons justify compassionate release.

 Moreover, the Court finds that the applicable section 3553(a) factors and the dangers


 1 On March 13, 2020, the President of the United States declared a national emergency due to the evolving
 threat represented by the outbreak and spread of Covid-19 in the United States. Proclamation on Declaring
 a National Emergency Concerning the Novel Coronavirus Disease (COVID-19) Outbreak, whitehouse.gov
 (March 13, 2020), https://www.whitehouse.gov/presidential-actions/proclamation-declaring-national-
 emergency-concerning-novel-coronavirus-disease-covid-19-outbreak/. As of August 2, 2020, the Center for
 Disease Control and Prevention (“CDC”) reported 4,601,526 total cases of Covid-19 and 154,002 deaths
 resulting from the virus. Cases in the US, Centers for Disease Control and Prevention,
 https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html (last updated August 2,
 2020).



                                                   -3-
Case 8:15-cr-00199-MSS-TBM Document 296 Filed 08/03/20 Page 4 of 5 PageID 1382




 posed to the public weigh in favor of compassionate release in this case, in light of the

 fact that Branch is due to be transferred to a halfway house on August 4, 2020 and has

 served approximately 90% of his sentence. As such, Branch’s Emergency Motion is due

 to be granted.

       As noted above, the Government opposes a sentence of time-served, and

 suggests that Branch should be released to home confinement to finish his sentence and

 then start his supervised release term. (Dkt. 295) Branch also acknowledges home

 confinement as an alternative to a time-served sentence. (Dkt. 293)

       If a court finds a petitioner has satisfied the requirements for compassionate

 release, including the mandatory exhaustion requirements of § 3582(c)(1)(A), and grants

 a sentence reduction, the court may “impose a term of . . . supervised release with or

 without conditions that does not exceed the unserved portion of the original term of

 imprisonment.” 18 U.S.C. § 3582(c)(1)(A).

       In imposing a term of supervised release, the court may impose a period of
       home confinement as a condition, provided the court finds home
       confinement is a substitute for imprisonment. As a substitute for
       imprisonment, this supervised release term substitutes only for the term of
       imprisonment, to be followed by the original term of supervised release
       imposed at sentencing. Alternatively, upon finding a petitioner has satisfied
       the compassionate release statute, including the mandatory exhaustion
       requirements of § 3582(c)(1)(A), the court may consider reducing the
       petitioner’s term of imprisonment to time-served and modifying the existing
       term of supervised release to add a period of home confinement.

 United States v. Mogan, No. CR 14-040, 2020 WL 2558216, at *3 (E.D. La. May 20, 2020)

 (internal citations and quotation marks omitted); see also United States v. Gonzalez, No.

 2:18-CR-0232-TOR-15, 2020 WL 1536155, at *3 (E.D. Wash. Mar. 31, 2020); United

 States v. Zukerman, No. 16 CR. 194 (AT), 2020 WL 1659880, at *6 (S.D.N.Y. Apr. 3,

 2020); United States v. Burrill, No. 17-CR-00491-RS-1, 2020 WL 1846788, at *3 (N.D.



                                             -4-
Case 8:15-cr-00199-MSS-TBM Document 296 Filed 08/03/20 Page 5 of 5 PageID 1383




 Cal. Apr. 10, 2020).

       Accordingly, it is ORDERED as follows:

              1. The Defendant’s Emergency Motion for Compassionate Release, (Dkt.

                 293), is GRANTED as stated herein.

              2. Defendant Branch’s sentence is modified such that his remaining term of

                 imprisonment is replaced by an equal period of home confinement, on such

                 monitoring conditions as Probation deems necessary, to be followed by the

                 term of supervised release previously imposed by the Court. It is further

                 ORDERED that Branch be released immediately to begin his term of home

                 confinement. During home confinement, Branch is to remain in his home

                 or on its curtilage except for medical or religious purposes as pre-approved

                 by the Office of Probation. Upon release, Branch shall proceed

                 immediately to his home address, and he shall contact Probation to

                 schedule an appointment. Branch SHALL remain self-quarantined for 14

                 days immediately following his release to home confinement, during which

                 time he is encouraged to isolate from his wife and children within the home

                 to prevent the possibility of infecting them.

       DONE and ORDERED in Tampa, Florida, this 3rd day of August, 2020.




 Copies to:     Counsel of Record
                U.S. Marshal Service
                U.S. Probation Office
                U.S. Pretrial



                                              -5-
